Citation Nr: 1648048	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO. 14-18 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD). 

2. Entitlement to service connection for headaches.

3. Entitlement to service connection for hypertension. 

4. Entitlement to service connection for a gastrointestinal disorder.

5. Entitlement to service connection for muscle cramps. 

6. Entitlement to service connection for a skin rash. 

7. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 



REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and A.C.


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1993 to January 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. 

In May 2016, the Veteran and A.C. testified at a Travel Board hearing before the undersigned Veterans Law Judge. The undersigned noted the issues on appeal and engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A copy of the hearing transcript is associated with the claims file. 

This appeal was processed using the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system. Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 
 
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for headaches, hypertension, a gastrointestinal disorder, muscle cramps, and a skin rash; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. For the entire initial rating period on appeal, the Veteran's PTSD has been manifested by symptomatology more nearly approximating occupational and social impairment with reduced reliability and productivity due to symptoms of depressed mood, anxiety, anger, hypervigilance, chronic sleep impairment, short-term memory impairment, anhedonia, socially-isolative behaviors, and difficulty in establishing and maintaining effective work and social relationships.

2. For the entire initial rating period on appeal the Veteran's PTSD has not been manifested by symptomatology more nearly approximating occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish or maintain effective relationships.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for an initial disability rating of 50 percent, but no higher, for PTSD have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.125, 4.126(a), 4.130, Diagnostic Code 9411 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a).

As the appeal arises from the Veteran's disagreement with the initial disability rating assigned following the grant of service connection for PTSD, no additional notice is required. Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial. 38 C.F.R. § 3.159(b)(3)(i); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence. Specifically, the information and evidence that have been associated with the claims file include post-service VA treatment records, records from the Social Security Administration (SSA), a VA examination report, and the Veteran's statements, including his testimony at the May 2016 Board hearing. 

The Veteran was afforded a VA examination in January 2013. When VA undertakes to provide an examination, it must ensure that the examination is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The VA examination is informed and adequate. The VA examiner reviewed the Veteran's psychiatric history and current symptomatology, made clinical observations, and rendered an opinion regarding the severity of the disability. In addition, the VA examiner addressed all the relevant rating criteria for rating psychiatric disabilities, including the functional impact of the Veteran's disability upon his occupational and social functioning. 

The Veteran has not been afforded an examination since January 2013; however, a specific assertion of worsening of symptoms since the last VA examination was not made. The Board finds that weight of the evidence does not demonstrate worsening since the last VA examination and another VA examination is not warranted. See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination). Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met. 38 C.F.R. § 3.159(c)(4). 

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Increased Disability Rating for PTSD

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition. The Board has a duty to acknowledge and consider all regulations that are potentially applicable. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required. 38 C.F.R. §§ 4.1, 4.2, 4.10. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7. Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor. 38 C.F.R. § 4.3. 

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found. Such separate disability ratings are known as staged ratings. See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Psychiatric disabilities, such as PTSD, are evaluated under the General Rating Formula for Mental Disorders. See 38 C.F.R. § 4.130, Diagnostic Code 9411. Under the General Rating Formula for Mental Disorders, a 100 percent disability rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name. Id. 

A 70 percent disability rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or inability to establish and maintain effective relationships. Id.

A 50 percent disability rating requires occupational and social impairment with reduced reliability and productivity, due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing effective work and social relationships. Id.

A 30 percent disability rating requires occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, or recent events). Id. 

A Global Assessment of Functioning (GAF) score is a quantifiable assessment of overall functioning used by mental health clinicians that reflects an individual's "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (both citing the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV), p. 32 (1994)). 

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the updated Fifth Edition (DSM-5). See 79 Fed. Reg. 149, 45094. The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the agency of original jurisdiction on or after August 4, 2014. Id. VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014. See 80 Fed. Reg. 53, 14308 (March 19, 2015). The RO certified the Veteran's appeal to the Board in June 2014, and therefore, the claim is governed by DSM-IV. However, the amended regulations made no change to the symptomatology assigned to each of the disability ratings provided for in the General Rating Formula for Mental Disorders. 

The use of GAF scores has been abandoned in the DSM-5 because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice." See DSM-5, p. 16 (2013). In this case, however, DSM-IV was in use during a significant portion of the applicable appeal period when relevant medical entries of record were made. Therefore, the GAF scores assigned remain relevant for consideration in this appeal. 

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. See DSM-IV, p. 46 (1994). 

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). Id. at p. 47. 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). Id. 

Scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work). Id. 

When evaluating mental health disorders, the factors listed in the Rating Schedule are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; the analysis should not be limited solely to whether a veteran exhibited the symptoms listed in the Rating Schedule. Rather, the determination should be based on all of a veteran's symptoms affecting his level of occupational and social impairment. See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002). The lists of symptoms under the Rating Schedule are meant to be examples of symptoms that would warrant the disability evaluation, but are not meant to be exhaustive. Id. When determining the appropriate rating to be assigned for a service-connected mental health condition, the focus is on how the frequency, severity, and duration of the symptoms affect a veteran's occupational and social impairment, rather than on an absence of particular symptoms listed in the schedular criteria. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-117 (Fed. Cir. 2013). 

VA is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so. Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996). The reasonable doubt doctrine dictates that all symptoms be attributed to a veteran's service-connected disability. See Mittleider, 11 Vet. App. at 181. 

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); see Timberlake v. Gober, 14 Vet. App. 122 (2000). Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

In his February 2012 VA Form 21-526 (Veteran's Application for Compensation and/or Pension), the Veteran indicated that he experiences symptoms of agitation, restlessness, anxiety, extreme mood swings, aggression, loss of appetite, panic attacks, nightmares, insomnia, social isolation, depressed mood, short-term memory loss, and difficulty interacting with other individuals. 

In a February 2012 statement, the Veteran indicated that he experiences symptoms of short-term memory loss, difficulty sleeping, depressed mood, difficulty concentrating, extreme mood swings, anger, social isolation, and feelings of dread and anxiety. He also indicated that he experiences difficulty with interpersonal relationships, which led to a divorce from his wife. See also July 2012 Statement. 

In July 2012, the Veteran submitted several statements in support of the appeal from T.S., his former spouse; A.C., his current girlfriend; and B.E., his friend. Collectively, these statements indicate that the Veteran experienced symptoms of agitation, aggression, difficulty sleeping, irritability, anger, social isolation, and lack of interest in pleasurable activities (anhedonia). 

In November 2012, the Veteran underwent a comprehensive series of examinations through a specialized VA treatment center in East Orange, New Jersey. As relevant to his mental health, the VA clinician noted that the Veteran endorsed symptoms of irritability, hypervigilance, anxiety, difficulty falling and staying asleep, and short-term memory loss. The Veteran also reported panic attacks. The VA clinician noted a history of multiple mild traumatic brain injuries (including pre-service and during service) likely resulting in some degree of neuropsychological impairment; however, the VA clinician did not specifically delineate which mental health symptoms were attributable to prior head trauma and which were due to a psychiatric diagnosis. Therefore, the Board will consider all mental health symptoms as attributable to the PTSD. See Mittleider, 11 Vet. App. at 181. 

Upon VA examination in January 2013, the Veteran reported symptoms of anger, difficulty sleeping, and recurrent relationship difficulties; he denied current suicidal ideation. The Veteran reported currently living his with his girlfriend, his two children, and her two children; he reported "the current family situation is a positive one." The VA examiner noted symptoms of irritability, difficulty concentrating, hypervigilance, exaggerated startle response, feelings of detachment, anxiety, mild memory loss, and difficulty in adapting to stressful circumstances. Following examination, the VA examiner opined that the Veteran's PTSD resulted in occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks. The VA examiner assigned a GAF score of 58. 

In August 2013, the Veteran applied for SSA disability compensation benefits. In his application for benefits, the Veteran reported symptoms of anger, anxiety with panic attacks, short-term memory impairment, social isolation, difficulty sleeping, and difficulty with interpersonal relationships. 

Upon private examination in October 2013 in connection with his SSA disability claim, the Veteran reported excessive apprehension and worry, restlessness, hypervigilance, anger, short-term memory impairment, difficulty concentrating, chronic insomnia, irritability, social withdrawal, and diminished sense of pleasure. The Veteran denied hallucinations, delusions, and paranoia. The private psychologist noted: a well-groomed casual appearance; appropriate eye contact; normal motor behavior; orientation in all spheres; clear, fluent, and intelligent speech pattern; coherent and goal-directed thought content; mild impairment in concentration; intact recent memory skills; fair insight; and fair judgment. The private psychologist noted a close relationship with his long-term girlfriend, and good relationships with his children, father, and siblings; however, he reported a distant relationship with his mother. The private psychologist noted that the Veteran demonstrated mild-to-moderate limitations in his ability to make appropriate decisions and relate adequately with others, moderate limitations in his ability to appropriately deal with stress, and moderate limitations in his ability to perform complex tasks independently. She concluded that the Veteran's psychiatric disability "may significantly interfere with his ability to function on a daily basis." 

VA treatment records during the appeal period reflect the Veteran's symptoms of irritability, anxiety, depressed mood, anger, hypervigilance, and difficulty sleeping. Consistent across these treatment records are notations that the Veteran denied hallucinations, psychoses, and suicidal ideations. Also consistent across these records are notations that the Veteran presented with: a normal motor pattern; appropriate behavior; appropriate eye contact; a speech pattern of normal rate, rhythm, and tone; normal thought content; a logical and linear thought process; intact cognition; good insight; and good judgment. GAF scores provided by VA treating clinicians were consistently 60 (April 2012, May 2012, and June 2012). 

During the May 2016 Board hearing, the Veteran reported symptoms of difficulty sleeping, exaggerated startle response, impaired short-term memory, social isolation, and difficulty with interpersonal relationships. 

After a review of all the lay and medical evidence, the Board finds that the evidence demonstrates entitlement to a 50 percent disability rating, but no higher, is warranted for the entire initial rating period. In this regard, while the Veteran's symptoms wax and wane across the appeal period, the Board finds that the evidence, when viewed as a whole, demonstrates a consistent disability picture that more closely approximates a 50 percent disability rating. 

In weighing the evidence, the symptomatology associated with the Veteran's PTSD more closely approximately occupational and social impairment with reduced reliability and productivity, which is consistent with a 50 percent disability rating. 38 C.F.R. § 4.130, Diagnostic Code 9411. The Veteran's PTSD has been noted to be uniformly manifested in symptoms of depressed mood, anxiety, anger, hypervigilance, chronic sleep impairment, short-term memory impairment, anhedonia, socially-isolative behaviors, and difficulty in establishing and maintaining effective work and social relationships. 

The preponderance of the evidence is against a finding that the criteria for a disability rating in excess of 50 percent for the Veteran's PTSD have been met at any point during the relevant appeal period. Specifically, the Veteran's PTSD has not been manifested by symptomatology more nearly approximating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish or maintain effective relationships. A 70 percent disability rating is not warranted for any time during the relevant appeal period. 38 C.F.R. § 4.130, Diagnostic Code 9411. 

In reviewing the criteria for a 70 percent disability rating and determining whether an evaluation in excess of 50 percent is warranted, the Board finds that the evidence does not establish that the Veteran's PTSD manifested in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood. Regarding these areas, the Board has fully considered the frequency, severity, and duration of all of the Veteran's psychiatric symptoms with respect to their effect on his overall occupational and social functioning. 38 C.F.R. § 4.126(a). 

The Veteran experiences a deficiency in the area of work. Throughout the appeal period, the Veteran has been unemployed, which he attributed, in part, to his PTSD. SSA records reflect that the Veteran demonstrates a moderate limitation in his ability to complete complex tasks independently, and mild-to-moderate limitations in his ability to make appropriate decisions and relate adequately with other people. Similarly, the January 2013 VA examiner indicated that the Veteran demonstrated difficulty in adapting to stressful circumstances, including work or a work-like setting. 

The Veteran also experiences a deficiency in the area of mood. Throughout the appeal period, the Veteran has reported a depressed, anxious, and angry mood. These descriptions have been endorsed by mental health clinicians and the VA examiner across the appeal period. This altered mood has contributed to additional symptoms of anhedonia and relate to his decreased desire to socialize with others. While the Veteran reports being independent with self-care activities and enjoying non-communal hobbies such as drawing, playing video games, automotive repair, and woodworking, the evidence consistently establishes that his depressed, anxious, and angry mood limit his ability to effectively and appropriately interact with other people outside his family and close friends. 

In contrast, the Veteran does not experience a deficiency in the area of school. The evidence establishes that for a portion of the appeal period, the Veteran was attending college. It appears that the Veteran did not complete his education; however, the evidence demonstrates that his symptoms associated with PTSD did not create a deficiency in this area. Specifically, the Veteran does not experience a deficiency in cognitive functioning. While the Veteran has described mild memory loss, mental health clinicians across the appeal period have consistently described the Veteran's cognitive functioning as intact without evidence of disorientation or impaired abstract thinking.

The Veteran does not experience a deficiency in the area of family relations. While the Veteran reported a strained relationship with his mother, throughout the appeal period, mental health clinicians have noted the Veteran's positive relationship with his girlfriend, siblings, children, and father. The Veteran reported not visiting his father and siblings often; however, he reported consistently attending his sons' sporting and extracurricular activities. While the Veteran's prior marriage ended in divorce, he maintains a positive relationship with his former wife and has maintained a close relationship with his current girlfriend for approximately ten years. 

The Veteran does not experience a deficiency in the area of judgment. Throughout the appeal period, mental health clinicians and the VA examiner have described the Veteran's judgment as intact, fair, and good. 

The Veteran does not experience a deficiency in the area of thinking. Regarding thought process, throughout the appeal period, mental health clinicians have consistently described the Veteran's thought process as linear, coherent, and goal-directed. Regarding thought content, throughout the appeal period, mental health clinicians have consistently noted that the Veteran denied suicidal ideation and paranoia. 

In addition to the areas specifically listed under the criteria for a 70 percent disability rating, the Board finds that the evidence establishes that the Veteran does not experience deficiencies in other areas, such as attitude, perception, speech, and insight. The Veteran's attitude has been consistently described as cooperative and appropriate; there is no evidence of a hostile, withdrawn, or preoccupied demeanor. There is no evidence of altered perception, such as delusions, hallucinations, or psychoses. The Veteran's speech pattern has been consistently described as normal; there is no evidence of alterations in tone, rhythm, or rate. Finally, his insight has been consistently described as intact, fair, or good. 

Therefore, in consideration of the frequency, severity, and duration of the Veteran's symptoms and their effect on the Veteran's overall occupational and social functioning, the Board finds that the Veteran's PTSD does not manifest in an occupational and social impairment with deficiencies in most areas at any point during the relevant appeal period. Based on the above, the Board finds that the symptomatology associated with the Veteran's PTSD does not more nearly approximate the criteria for a 70 percent rating. 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411. 

The Board has considered the GAF scores assigned during the relevant appeal period. However, a GAF score must be considered in light of the actual symptoms of a veteran's disorder, which provide the primary basis for the rating assigned. Moreover, individual GAF scores are not dispositive as to the proper disability level, and must be considered with all the evidence of record. See Cline v. Shinseki, 26 Vet. App. 18, 28 (2012) (stating that GAF scores, although potentially probative of the level of impairment caused by a mental disorder, "are not dispositive of the proper level of disability."); see also Massey v. Brown, 7 Vet. App. 204, 207 (1994). All of the GAF scores assigned to the Veteran's psychological profile prior to the transition to DSM-5 range between 55 and 60. GAF scores between 51 and 60 represent moderate symptoms. Therefore, the GAF scores assigned to the Veteran's psychological profile during the appeal period are consistent with a 50 percent disability rating. 

In arriving at these conclusions, the Board has carefully considered the lay assertions of the Veteran. Layno v. Brown, 6 Vet. App. 465 (1994). However, while these assertions are probative, they are not dispositive in and of themselves, and must also be weighed in view of clinical data recorded by medical professionals who are specifically tasked to review such mental impairment. 

For these reasons, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the evidence supports a disability rating of 50 percent for the Veteran's PTSD for the entire initial rating period. The Board further finds that the preponderance of the evidence is against an increased disability rating in excess of 50 percent at any point during the appeal period. As the preponderance of the evidence is against that portion of the claim for an increased disability rating in excess of 50 percent, the benefit of the doubt doctrine is not for application. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted. In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321. The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the law, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. § 3.321(b)(1) (related factors included "marked interference with employment" and "frequent periods of hospitalization"). When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id. 

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or the "combined effect" of multiple service-connected disabilities that result in a "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presentation demonstrates a disability profile that is not adequately captured by the schedular ratings for the service-connected disabilities. In this regard, the Veteran is currently service-connected only for PTSD. 

The Board finds that the symptomatology and impairments caused by the Veteran's PTSD are specifically contemplated by the schedular rating criteria (General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130), and no referral for extraschedular consideration is required. The schedular rating criteria, Diagnostic Code 9411, specifically provide for disability ratings based on a combination of history, symptoms, and clinical findings. In this case, considering the lay and medical evidence, the Veteran's PTSD has been manifested symptoms of depressed mood, anxiety, anger, hypervigilance, chronic sleep impairment, short-term memory impairment, anhedonia, socially-isolative behaviors, and difficulty in establishing and maintaining effective work and social relationships. The levels of occupational and social impairment are also explicitly part of the schedular rating criteria. Moreover, GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning. All of the symptomatology associated with the Veteran's PTSD is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria. Mauerhan, 16 Vet. App. at 443. There remains no symptom or impairment that is not explicitly contemplated by the schedular rating criteria, or rated like or similar to the schedular rating criteria, and that has not been considered in the overall assessment of occupational and social impairment as reflected by the GAF scores assigned, which the Board has weighed and considered in determining the appropriate rating to assign during the relevant appeal period. 
 
The Rating Schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155. "Generally, the degrees of disability specified [in the Rating Schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability." 38 C.F.R. § 4.1. The problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life. As such, and in the absence of exceptional factors associated with the Veteran's PTSD, the Board finds that the Rating Schedule is adequate to evaluate the Veteran's current disability profile and symptomatology. Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met. Thun, 22 Vet. App. at 115-16; Johnson, 762 F.3d 1362; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial disability rating of 50 percent, but no higher, for PTSD is warranted. 



REMAND

Service personal records reflect that the Veteran's military occupational specialty was as a combat engineer and that he served abroad in Somalia, Haiti, and Bosnia. The Veteran contends that he developed headaches, hypertension, a gastrointestinal disorder, muscle cramps, and a skin rash either as a result environmental exposures during service or as a result of administration of mefloquine, a prophylactic anti-malaria vaccination. Accordingly, the Board finds that VA examinations are needed to assist in determining the nature and etiology of the claimed disabilities. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Request that the Veteran identify and secure any relevant private medical records that are not in the claims file. Attempt to obtain any records identified by the Veteran and associate these records with the claims file.

2. Obtain any outstanding VA medical records and associate them with the claims file.

3. Schedule the Veteran for an appropriate VA examination to assist in determining the nature and etiology of the Veteran's headaches. All appropriate tests, studies, and consultation should be accomplished and all clinical findings should be reported in detail.

Based upon a review of the relevant evidence of record, history provided by the Veteran, and sound medical principles, the VA examiner should provide the following opinions:

a. Are the Veteran's headaches etiologically related to any aspect of the Veteran's service?

b. Are the Veteran's headaches caused or aggravated by his PTSD, to include the medication used to treat his PTSD?

In rendering the above opinions, the examiner must review the record in conjunction with rendering the requested opinions. The VA examiner's attention is drawn to the following:

*An August 1993 service emergency department record reflects that the Veteran reported headaches along with dizziness and nausea; the service clinician diagnosed likely dehydration. 

*The Veteran submitted a drug information sheet for mefloquine, which noted that potential side effects of the drug included headaches. 

*In addition to administration of mefloquine, the Veteran identified environmental exposures including pesticides, dust, ingestion of water from third-world countries, and the exposure to particulates from the burning of rubber, vehicles, human remains, and medical waste. 

*An August 2012 VA neurology consultation report reflects that the Veteran reported that he believed his headaches were due to mefloquine administration. The VA physician opined that the headaches may be related to his hypertension or related to his long-term use of analgesic medications. 

*VA treatment records reflect that the Veteran was prescribed fluoxetine for treatment of his PTSD; the VA physician noted that headaches were a common side effect of the medication. 

A thorough explanation must be provided for the opinions rendered. If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting explanation as to why an opinion cannot be made without resorting to speculation.

4. Schedule the Veteran for an appropriate VA examination to assist in determining the nature and etiology of the Veteran's hypertension. All appropriate tests, studies, and consultation should be accomplished and all clinical findings should be reported in detail.

Based upon a review of the relevant evidence of record, history provided by the Veteran, and sound medical principles, the VA examiner should provide the following opinion:

Is the Veteran's hypertension etiologically related to any aspect of the Veteran's service?

In rendering the above opinion, the examiner must review the record in conjunction with rendering the requested opinions. The VA examiner's attention is drawn to the following:

*An August 1993 service emergency department record reflects blood pressure readings of 113/59, 116/62 (supine), 130/66 (seated), 123/70 (standing), 100/49 (supine), 107/54 (standing); the service clinician diagnosed likely dehydration. 

*March 1994 service treatment records reflect blood pressure readings of 96/78 and 90/70. 

*A November 1994 service treatment record reflects blood pressure readings of 120/76, 128/80 (supine), and 108/74 (standing).

*Private treatment records reflect a social history positive for tobacco (seven pack year, quit in 1999), alcohol, and caffeine use; a positive family history for hypertension; and a diet high in salt and fat consumption.

*An October 2005 private treatment record reflects that the Veteran presented for a re-check of his blood pressure. The Veteran's blood pressure was measured at 120/88 and 124/88; the private clinician provided a rule-out diagnosis of hypertension. 

*A December 2005 private treatment record reflects a blood pressure reading of 140/88. 

*A November 2006 private treatment record reflects a blood pressure reading of 120/82.

*A May 2007 private treatment record reflects a blood pressure reading of 140/92.

*A December 2007 private treatment record reflects a blood pressure reading of 134/82.

*An August 2012 VA neurology consultation report reflects a blood pressure reading of 164/108; the VA physician prescribed an anti-hypertensive medication. 

*November 2012 VA treatment records reflect blood pressure readings of 130/100, 150/90, 140/100, and 156/100. 

*Upon SSA examination in October 2013, the Veteran reported a history of hypertension as early as 2008. 

*In addition to administration of mefloquine, the Veteran identified environmental exposures including pesticides, dust, ingestion of water from third-world countries, and the exposure to particulates from the burning of rubber, vehicles, human remains, and medical waste.

A thorough explanation must be provided for the opinion rendered. If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting explanation as to why an opinion cannot be made without resorting to speculation.

5. Schedule the Veteran for an appropriate VA examination to assist in determining the nature and etiology of the Veteran's gastrointestinal disorder. All appropriate tests, studies, and consultation should be accomplished and all clinical findings should be reported in detail.

Based upon a review of the relevant evidence of record, history provided by the Veteran, and sound medical principles, the VA examiner should provide the following opinions:

a. Is the Veteran's gastrointestinal disorder etiologically related to any aspect of the Veteran's service?

b. Is the Veteran's gastrointestinal disorder caused or aggravated by his PTSD, to include the medication used to treat his PTSD?

In rendering the above opinions, the examiner must review the record in conjunction with rendering the requested opinions. The VA examiner's attention is drawn to the following:

*An August 1993 service emergency department record reflects that the Veteran reported nausea along with dizziness and headaches; the Veteran denied vomiting and diarrhea. The service clinician diagnosed likely dehydration.

*A November 1994 service treatment record reflects the Veteran's complaints of abdominal pain, malaise, and fatigue; the service clinician diagnosed dehydration. 

*A November 2002 private treatment record reflects that the Veteran reported a five-day history of tarry stools; the private clinician diagnosed a probable gastrointestinal bleed. At the time, the Veteran reported that he "used to have lots of problems with his stomach." 

*Additional private treatment records reflect notations of abnormal weight loss, peptic ulcer disease, gastroesophageal reflux disease, hematemesis, melena, chronic heartburn, and frequent vomiting and diarrhea. 

*The Veteran submitted a drug information sheet for mefloquine, which noted that potential side effects of the drug included nausea, vomiting, diarrhea, abdominal pain, and loss of appetite. 

*In addition to administration of mefloquine, the Veteran identified environmental exposures including pesticides, dust, ingestion of water from third-world countries, and the exposure to particulates from the burning of rubber, vehicles, human remains, and medical waste.

*A December 2012 VA treatment report reflects that the Veteran attributed his gastrointestinal disorder to mefloquine and/or environmental exposures during service. The VA physician indicated that "it is difficult to make the connection between [the Veteran's] current health issues and [his] mefloquine use." Additionally, the VA clinician noted that the Veteran's gastrointestinal symptoms began in 2003, so "there is unlikely to be a link between deployment-acquired infection ... and [his] current problems." 

*Upon SSA examination in October 2013, the Veteran reported a history of gastrointestinal symptoms as early as 2005. 

*VA treatment records reflect that the Veteran was prescribed fluoxetine for treatment of his PTSD; the VA physician noted that gastrointestinal distress was a common side effect of the medication.

A thorough explanation must be provided for the opinions rendered. If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting explanation as to why an opinion cannot be made without resorting to speculation.

6. Schedule the Veteran for an appropriate VA examination to assist in determining the nature and etiology of the claimed muscle cramps. All appropriate tests, studies, and consultation should be accomplished and all clinical findings should be reported in detail.

Based upon a review of the relevant evidence of record, history provided by the Veteran, and sound medical principles, the VA examiner should provide the following opinions:

a. Does the Veteran demonstrate a current disability manifested by muscle cramps separate and distinct from his gastrointestinal disorder?

b. If yes, is the identified disability etiologically related to any aspect of the Veteran's service?

In rendering the above opinions, the examiner must review the record in conjunction with rendering the requested opinions. The VA examiner's attention is drawn to the following:

*The Veteran submitted a drug information sheet for mefloquine, which noted that potential side effects of the drug included myalgia and fatigue.

*In addition to administration of mefloquine, the Veteran identified environmental exposures including pesticides, dust, ingestion of water from third-world countries, and the exposure to particulates from the burning of rubber, vehicles, human remains, and medical waste.

*VA and private treatment records do not reflect treatment for muscle cramps, but reflect notations that the Veteran experiences cramping associated with his gastrointestinal disorder

A thorough explanation must be provided for the opinions rendered. If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting explanation as to why an opinion cannot be made without resorting to speculation.

7. Schedule the Veteran for an appropriate VA examination to assist in determining the nature and etiology of the claimed skin rash. All appropriate tests, studies, and consultation should be accomplished and all clinical findings should be reported in detail.

Based upon a review of the relevant evidence of record, history provided by the Veteran, and sound medical principles, the VA examiner should provide the following opinions:

a. Does the Veteran demonstrate a current disability manifested by a skin rash?

The VA examiner is advised that the Veteran reported that his skin rash is episodic in nature and the absence of symptoms upon examination does not necessarily preclude finding a current disability at any point during the appeal period (2012-present). 

b. If yes, is the identified disability etiologically related to any aspect of the Veteran's service?

8. In rendering the above opinions, the examiner must review the record in conjunction with rendering the requested opinions. The VA examiner's attention is drawn to the following:

*The Veteran submitted a drug information sheet for mefloquine, which noted that potential side effects of the drug included a skin rash.

*In addition to administration of mefloquine, the Veteran identified environmental exposures including pesticides, dust, ingestion of water from third-world countries, and the exposure to particulates from the burning of rubber, vehicles, human remains, and medical waste.

*VA and private treatment records do not reflect treatment for a skin rash.

A thorough explanation must be provided for the opinions rendered. If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting explanation as to why an opinion cannot be made without resorting to speculation.

9. After undertaking any other appropriate development deemed necessary, readjudicate the issues on appeal on the basis of the additional evidence of record. If the determinations remain adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


